 



Exhibit 10.34

(SILICON IMAGE LOGO) [f06451f0645100.gif]

1060 East. Arques Ave.

November 11, 2004

Steve Laub

Dear Steve:

     On behalf of the Board of Directors (the “Board”) of Silicon Image, Inc.
(the “Company”), it is my pleasure to offer you the position of Chief Executive
Officer and President of the Company. The terms of our offer and the benefits
provided by the Company are as follows:

     1. You will report to the Board, which will nominate and elect you to the
Board as a Class I director following the date you start your employment with
the Company (the “Start Date”). Your Start Date will be November 11, 2004. While
you are employed at the Company, you will abide by your duty of loyalty to the
Company, will perform your duties and follow the lawful directions of the Board
in a diligent manner, and will devote your full time, energy and attention to
the interests of the Company, subject to your devotion of time to manage your
personal assets and investments, to participate in charitable, professional and
community activities and to serve on boards of directors of other companies,
provided such devotion of time does not materially interfere with your service
to the Company and such service on boards of other companies is permissible as
not representing a conflict of interest under the Company’s Code of Conduct as
determined by the Board. You will receive an indemnification agreement for your
service as an officer and director of the Company consistent with
indemnification agreements in place with other members of the Board.

     2. Your annual base salary will be $425,000 per year. For the 2004 fiscal
year, you will be eligible to receive a cash bonus equal to a prorated portion
of the calculated amount (if any) payable to the current Chief Executive Officer
under the executive bonus program of the Company for the 2004 fiscal year (it
being acknowledged that the current Chief Executive Officer’s target bonus is
$200,000). In addition, for the 2005 fiscal year and each fiscal year
thereafter, you will be eligible to receive a cash bonus under an executive
bonus program for the year to be proposed by you and approved by the
Compensation Committee of the Board. Such executive bonus program will provide
for a potential cash bonus to you of at least 50% of your annual base salary,
provided that the actual bonus amount (which may be less than 50% of your annual
base salary) will be determined by Company performance and whatever other
factors the executive bonus program considers. Your cash compensation will be
subject to annual review by the Compensation Committee.

1



--------------------------------------------------------------------------------



 



     3. You will be granted an option (the “Option”) for 1,500,000 shares of
common stock (as of October 29, 2004, there were approximately 76,648,000 shares
outstanding). The Option will have an exercise price equal to the closing price
of our common stock on the Nasdaq Stock Market on the Start Date and will vest
and become exercisable with respect to one-fourth of the shares on the first
anniversary of the Start Date and an additional one-forty-eighth of the shares
each month thereafter so long as you remain continuously employed by the
Company, subject to the vesting acceleration provisions set forth in Section 5
of this letter agreement.

     4. You will be eligible to participate in the other employee benefit plans
and executive compensation programs maintained by the Company applicable to
other employees and key executives of the Company, including without limitation
stock option, stock purchase, incentive or other bonus plans, life, disability,
health, accident and other insurance programs, and similar plans or programs.
You will receive not less than three weeks of paid vacation each year.

     5. Upon termination of your employment with the Company for any reason, you
will receive payment for all unpaid salary and vacation accrued to the date of
your termination of employment, you will receive reimbursement for expenses per
existing Company policies and your benefits will be continued under the
Company’s then existing benefit plans and policies as provided under the terms
of such plans and policies and as required by applicable law; such payments and
benefits are not included within the separation benefits described below (but
likewise will not operate to duplicate such separation benefits either). Under
certain circumstances, you will also be entitled to receive separation benefits
as set forth below, but you will not be entitled to any other compensation,
award or damages with respect to your employment or termination. A full
unilateral release (including a waiver of unknown claims and covenant not to
sue) in favor of the Company and its directors, officers and other related
persons and an agreement not to solicit employees of the Company for a period of
one year following termination, each in the form then used by the Company for
departing executives (but in all events containing no terms inconsistent with,
or additional to, the terms hereof unless mutually and reasonably agreed at the
time), must be executed by you in order to receive any separation benefits;
provided, however, you will not be required to release any right to
indemnification that you may have under applicable law, the Company’s
Certificate of Incorporation, the Company’s bylaws or any indemnity agreement
between you and the Company nor any rights related to your then existing equity
ownership in the Company; provided further, that in the event that the Company
subsequently commences litigation or arbitration proceedings against you
(excluding derivative suits brought by stockholders of the Company unaffiliated
with members of the Board), upon written notice to the Company from you within
30 days of the initiation of any such proceeding, such release shall be
considered null and void.

          A. In the event of your voluntary termination (other than for Good
Reason) or termination for Cause (as defined following), you will not be
entitled to any cash separation benefits or additional vesting of shares of
restricted stock or options.

          B. In the event of your termination without Cause, termination by you
for Good Reason or your termination due to death or disability, you shall be
entitled to (i) cash severance (at the rate of your then current annual base
salary) paid pro rata in accordance with normal payroll dates and reimbursement
of COBRA insurance premiums (if you elect COBRA coverage), each for twelve
months following your termination, and (ii) the calculated amount (if any)
payable to the Chief Executive Officer under the executive bonus program of the
Company for the entire year in which such termination occurs and pro rated for a
sufficient portion of the following year so as to constitute participation in
such executive bonus program effective through the date that is one year after
such termination, in each case less

2



--------------------------------------------------------------------------------



 



applicable deductions and withholdings and in accordance with the Company’s
normal payroll practices. Your right to receive COBRA insurance premiums shall
terminate upon your commencement of full-time employment with another company
(which you shall promptly notify the Company of).

          C. In the event of your termination without Cause, termination by you
for Good Reason or your termination due to death or disability, you shall be
entitled to twelve months of accelerated vesting under your Company stock
options and restricted stock awards (whether referred to above or otherwise
granted in the future).

          D. In the event (i) there is a Change of Control (as defined
following), (ii) you are not offered (or continued in, as the case may be) the
position of chief executive officer of the Successor Company (as defined
following) for at least the one year period after the Change of Control with
annual base salary and potential cash bonus at least as favorable to you as
those referred to herein and principal office location located within 25 miles
from the current location of the Company’s principal place of business at 1060
East Arques Avenue, Sunnyvale, California, and (iii) if so requested by the
Successor Company, you continue to serve the Successor Company (unless prevented
by death or disability) on a full-time basis (the Successor Company to continue
to provide cash compensation (at the rate of your then current annual base
salary), continued eligibility for bonus, health benefits and equity vesting as
provided herein) to provide reasonable and appropriate transition assistance
commensurate with your experience and reporting to the chief executive officer
for such transition period as is requested by the Successor Company, not to
exceed six months (unless you agree in writing to a longer transition period),
then upon your termination from the Company or Successor Company (as the case
may be) in connection with the Change of Control or completion of such
transition period, in addition to the separation benefits described in paragraph
B above, but in lieu of the separation benefits described in paragraph C above,
you shall be entitled to accelerated vesting under your Company stock options
and restricted stock awards (whether referred to above or otherwise granted in
the future), or equity securities of the Successor Company received in exchange
therefor, based on the number of options and/or shares that would have vested
had you remained employed with continued vesting for three years after the later
of the closing of the Change of Control or the completion of such transition
period.

          E. “Cause” means (i) conviction of, or plea of guilty or no contest
to, a felony under the laws of the United States or any state thereof or any act
of fraud, embezzlement or dishonesty, (ii) breach of fiduciary duties not
remedied within thirty days of written notice, or (iii) material breach of this
agreement or any other written agreement with the Company not remedied within
thirty days of written notice.

          F. “Good Reason” means (i) any material reduction in your job duties
and responsibilities (it being acknowledged and agreed that your position as
Chief Executive Officer and President will entail your having such oversight and
authority over Company operations as is customary for a chief executive officer
of a typical public company, subject to such oversight of the Board of Directors
and its Committees as is customary for a typical public company, satisfaction of
legal requirements and the implementation of appropriate checks, balances and
procedures associated with the Company’s accounting and financial matters,
internal controls and public securities disclosures as approved or established
by the Board or the Committee responsible for the matter in question) not
approved in writing by you and not restored within thirty days of written notice
to the Board, (ii) your failure to be elected at any time as a member of the
Board, (iii) any demoting change in your job title as Chief Executive Officer
and President, reduction in annual base salary or potential cash bonus, or
requirement that your principal place of business be located more than 25 miles
from the current location of the Company’s principal place of business at 1060
East Arques Avenue, Sunnyvale, California not rescinded

3



--------------------------------------------------------------------------------



 



within thirty days of written notice to the Board, or (iv) any material breach
by the Company of any written obligation to you not remedied within thirty days
of written notice to the Board.

          G. “Change of Control” means (i) the consummation of any transaction
or series of related transactions which results in all of the holders of record
of the Company’s capital stock immediately prior to the transaction or
transactions holding less than fifty percent of the voting power of the
surviving entity in the transaction or transactions immediately after the
transaction or transactions, including the acquisition of the Company by another
entity and any reorganization, merger or consolidation, or which results in the
sale of all or substantially all of the assets of the Company; provided,
however, if the surviving entity in the transaction or transactions is wholly
owned by another (the “Parent”), then a Change of Control has occurred only if
the holders of record of the Company’s capital stock immediately prior to the
transaction or transactions hold less than fifty percent of the voting power of
the Parent immediately after the transaction or transactions, or (ii) change in
composition of the Board such that a majority of the authorized directors
consist of individuals whose nomination to the Board was not approved or
ratified by a majority of the directors in office immediately prior to such
nomination (but excluding from such vote any directors previously not so
approved or ratified).

          H. “Successor Company” means (i) the combined company resulting from a
Change of Control involving any kind of business combination, (ii) the acquiror
of all or substantially all of the assets of the Company in such a transaction,
or (iii) the Company in all other cases.

          I. No acceleration of vesting will be deemed to extend beyond the
number of then-unvested options or shares under a particular award at the time
of acceleration. No additional vesting shall occur following termination of
service. Vested options (including replacement options in a Successor Company)
will be exercisable for (i) fifteen months following the termination date in the
case of your termination without Cause, termination by you for Good Reason, or
your termination from the Company or Successor Company (as the case may be) in
connection with a Change of Control or completion of transition services period
associated with a Change of Control (provided the conditions set forth in
clauses (i)-(iii) of paragraph D are satisfied), (ii) twelve months following
the termination date in the case of termination due to death or disability, or
(iii) three months following the termination date in the case of your voluntary
termination or termination for Cause, but in no event later than the expiration
date of the options.

     6. As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions which will be the property of the
Company. To protect the interests of the Company, you will need to sign the
Company’s standard employee invention assignment and confidentiality agreement
as a condition of your employment. We wish to impress upon you that we do not
wish you to bring with you any confidential or proprietary material of any
former employer or to violate any other obligations you may have to your former
employers.

     7. This offer of employment is made to you in confidence, and its terms
must not be disclosed by you to anyone outside your immediate family and
professional advisors. If you do disclose any of its terms to such a family
member or advisor, you must caution him or her that such information is
confidential and must not be disclosed to anyone else.

     8. While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason at any time. Any statements or

4



--------------------------------------------------------------------------------



 



representations to the contrary (and any statements contradicting any provision
in this letter) should be regarded by you as ineffective. Further, your
participation in any stock option or benefit program is not to be regarded as
assuring you of continuing employment for any particular period of time.

     9. This letter agreement constitutes the entire understanding and agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect to such subject matter.

     10. This offer will remain open until November 12, 2004. If you decide to
accept our offer, and I hope you will, please sign the enclosed copy of this
letter agreement in the space indicated below and return it to me. Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer. Should you have anything else that you wish
to discuss, please do not hesitate to call me.

     We look forward to the opportunity to welcome you to the Company.

5



--------------------------------------------------------------------------------



 



Very truly yours,

Silicon Image, Inc.

         
By:
  /s/ David Hodges    

--------------------------------------------------------------------------------

   

       David Hodges, Director    

Acknowledged, Accepted and Agreed

/s/ Steve Laub


--------------------------------------------------------------------------------

Steve Laub

6